J. H. Gillis, P. J.
Plaintiff, Roscoe E. Gustafson, a licensed real-estate broker, commenced an action against the defendant, Bud Clark, Inc., alleging in the complaint that defendant requested plaintiff to secure information, solicit offers to sell real estate, and assemble parcels of land suitable for the location and erection of an automobile agency. Plaintiff contends that the defendant agreed to pay the plaintiff the reasonable value of his services and that he gave plaintiff a check for $400 as an advance to be used tor expenses and for “good faith” money on offers to sell. Plaintiff agreed to render such services and contends that he assembled the necessary information on 13 parcels of real estate, one of which defendant later purchased. Plaintiff further set forth in ;he complaint that the reasonable and agreed value if plaintiff’s services is $500 for each parcel.
The trial court held that plaintiff’s claim was withal the statute of frauds1 and granted defendant’s mo-ion for accelerated judgment in accordance with ICR 1963, 116.
This Court must determine whether the oral agreenent to pay the broker for services rendered to a *120prospective buyer is unenforceable in accordance with the provisions of the statute of frauds.
This case is controlled by Slocum v. Smith (1917), 195 Mich. 281, 282, 283, which held:
“While it is true, as counsel say, that a purchase is not a sale nor a sale a purchase, it is equally true that there cannot be a purchase without a sale, nor a sale without a purchase. The history of the reasons leading up to this legislation is persuasive that the law was intended to apply to an agreement for a purchase as well as a sale because one is a necessary complement of the other. Both are clearly within the mischief which was intended to be remedied by the legislature, and we think a reasonable and liberal construction of the statute will make it apply to an agreement for a purchase as well as to a sale of real estate.”
Appellant argues that the Supreme Court in effect overruled the Slocum Case when it handed down its decision in Stephenson v. Golden (on rehearing, 1937), 279 Mich 710. However, an examination of the Stephenson Case discloses that it refers to an action bythe prospective purchaser against the broker who was to have purchased certain lands for the plaintiff, but instead purchased them in his own name for his own use. The case was decided on agency principles. The Court held that the broker was holding the land in question as a constructive trustee for the benefit of the plaintiff.
Judgment affirmed. Costs to appellee.
Fitzgerald and Quinn, JJ., concurred.

 CL 1948, § 566.132 (Stat Ann 1953 Rev § 26.922).